IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 2223 Disciplinary Docket No. 3
                 Petitioner     :
                                :             No. 205 DB 2014
            v.                  :
                                :             Attorney Registration No. 31136
WILLIAM J. KERINS               :
                 Respondent     :             (Bucks County)


                                       ORDER


PER CURIAM:


      AND NOW, this 29th day of December, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board, William J. Kerins is disbarred from the Bar of

this Commonwealth, and he is directed to comply with all the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).

      Mr. Justice Eakin did not participate in the decision of this matter.